Citation Nr: 0402138	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-05 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a December 22, 1981 rating decision contained 
clear and unmistakable error in denying service connection 
for major depression.

2.  Whether a December 22, 1981 rating decision contained 
clear and unmistakable error in denying service connection 
for ulcers.

3.  Whether a December 22, 1981 rating decision contained 
clear and unmistakable error in denying service connection 
for spastic colitis.

4.  Whether a December 22, 1981 rating decision contained 
clear and unmistakable error in denying service connection 
for bruxism.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1981.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The matters of whether the December 22, 1981 rating decision 
contained clear and unmistakable error (CUE) in denying 
service connection for ulcers, spastic colitis, and bruxism 
were remanded by the Board in February 2002 in order that a 
statement of the case could be issued with respect to those 
claims.  A statement of the case was issued by the RO in 
March 2002, and a substantive appeal was received from the 
veteran in April 2002.  Accordingly, the matters of whether 
the December 22, 1981 rating decision contained CUE in 
denying service connection for ulcers, spastic colitis, and 
bruxism are now properly in appellate status before the 
Board.

The February 2002 Board decision also denied the veteran's 
claim that the December 22, 1981 rating decision contained 
clear and unmistakable error in denying service connection 
for major depression.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2003, the Court granted a 
joint motion for partial remand.  The Court's Order vacated 
the February 2002 Board decision to the extent that it held 
that the December 22, 1981 rating decision contained clear 
and unmistakable error in denying service connection for 
major depression, and remanded that claim to the Board for 
readjudication.  A copy of the motion and the Court's Order 
have been incorporated into the veteran's claims folder.


FINDINGS OF FACT

1.  The rating decision of December 22, 1981, to the extent 
it denied service connection for major depression, was not 
consistent with, and supported by, the evidence then of 
record, and it incorrectly applied the statutory and 
regulatory provisions extant at the time.

2.  The December 22, 1981 rating decision denied the 
veteran's claims for service connection for ulcers, spastic 
colitis, and bruxism, and the veteran did not appeal those 
denials.

3.  The correct facts as they were known in December 1981 
were before the RO.

4.  The December 22, 1981 rating decision denials of service 
connection for ulcers, spastic colitis, and bruxism were 
reasonably supported by the evidence then of record, and were 
consistent with VA law and regulations then in effect.


CONCLUSIONS OF LAW

1.  The RO's December 22, 1981 decision to deny service 
connection for major depression was clearly and unmistakably 
erroneous and is reversed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2003).

2.  The rating decision of December 22, 1981, to the extent 
that it denied entitlement to service connection for ulcers, 
spastic colitis, and bruxism, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which was before the rating board "at that time".  
38 C.F.R. § 3.104(a).  Furthermore, the Court, in a precedent 
opinion, held that the VCAA does not apply to motions for 
clear and unmistakable error in prior Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  In 
reaching that decision, the Court discussed the nature of CUE 
claims with regard to prior rating decisions of the RO as 
well as prior Board decisions.  Thus, although the holding in 
Livesay was for CUE motions with regard to prior Board 
decisions, the Board believes it should be applied to claims 
for CUE in prior rating decisions as well.  

Regardless, the Board concludes that the discussions in the 
rating decisions, the statements of the case (SOC), and VA 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefits sought, and that there has therefore been 
compliance with VA's notification requirement.  The veteran 
and his representative have been notified of the applicable 
laws and regulations which set forth the criteria for clear 
and unmistakable error in a prior rating decision.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's CUE claims and 
that no further action in this regard is necessary.

Pursuant to the law in effect at the time of the December 
1981 regional office decision, service connection may be 
established for disability due to disease or injury incurred 
in or aggravated by active service.  38 U.S.C. §§ 310, 331 
(1981); 38 C.F.R. §§ 3.303, 3.304 (1981).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1981).  A psychosis 
or ulcers demonstrated to a compensable degree within one 
year after service may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (1981).  

The service medical records reveal that the veteran had upper 
gastrointestinal bleeding of unknown etiology in January 
1977.  An upper gastrointestinal series taken several days 
later showed no abnormalities, and the impression was 
gastritis.

Service medical records show that the veteran was prescribed 
Valium as early as September 1979.  His complaints at that 
time were low back muscle spasms.  A March 1980 service 
medical record indicates that the veteran had a history of 
bruxism.  On ear, nose and throat consultation, the examiner 
noted that the veteran had temporomandibular joint pain-
dysfunction syndrome.  An April 1980 service dental patient 
history record notes that the veteran reported he was being 
treated for stress, depression, and grinding his teeth while 
sleeping.  A May 1980 service medical record reveals that the 
veteran was seen at a general therapy clinic when he 
requested "drugs" to calm him down.  He was referred for 
evaluation.  The report of evaluation dated that same day in 
May 1980 indicates that the veteran reported he had been 
diagnosed sometime earlier as having depression, which had 
caused tension and resultant pain to the left jaw area.  It 
was reported that the veteran had been going through a 
divorce.  The veteran was noted to be very manipulative, that 
he was seeking Percodan, and that he needed to be watched 
closely for narcotic dependence.  In November 1980 the 
veteran complained of grinding his teeth again.  It was noted 
that the veteran did that when under stress and that he had 
been treated with Valium.  It was further noted that the 
veteran was scheduled for a mental health clinic evaluation.  
The record does not reflect such consultation was performed.  
On the veteran's Report of Medical History, completed in 
January 1981, the veteran indicated that he had experienced 
depression or excessive worry and that he had had nervous 
trouble.  The veteran reported that he had had difficulty 
with sleeping, depression, and nervousness while stationed at 
Vance Air Force Base from 1978 to 1981.  The veteran also 
reported that he had spastic colitis, bruxism and stomach 
ulcers while stationed at Vance Air Force Base from 1978 to 
1981.  The examiner stated that the veteran had no current 
problems with depression or nervousness, and that he was on 
no medications.  The veteran's January 1981 discharge 
examination report does not indicate that the veteran had a 
psychiatric disability, ulcer, spastic colitis, or bruxism.

The veteran was scheduled for a VA examination in November 
1981, to include for ulcers, spastic colitis, and depression, 
notice of which was sent to his most recent address of 
record.  He did not report for such examination. 

The veteran was admitted to a VA hospital in October 1981 
stating that he knew that he needed psychiatric help because 
he did not finish the help he had been receiving at an 
Oklahoma City hospital.  (The Board notes that while the 
veteran referred to the hospital as a VA hospital, later 
records reveal that it was a private hospital.)  The veteran 
gave a history of depressed mood, on and off, for the past 
five years.  He reported that he had been given Elavil 
tablets while in the Air Force.  The veteran stated that over 
the past five years he felt high sometimes, but most of the 
time he felt depressed.  The veteran stated that his current 
complaints began four months previously when he had been 
going through divorce proceedings with his second wife.  He 
indicated that he had felt so depressed that he had cut his 
left wrist and had been admitted to the Oklahoma City 
hospital, which he left unauthorized.  The veteran stated 
that he had been on antidepressants and switched from one to 
another because of side effects.  The veteran reported that 
he had thought of suicide again a couple of weeks previously.  
The veteran reported a history of a 20-pound weight loss in 
the past four months and frequent insomnia.  Examination 
revealed the veteran to be well dressed, well groomed, alert, 
oriented times three, cooperative, and that he had a good 
memory for recent and remote events.  His mood was 
apprehensive and his affect was appropriate.  His insight and 
judgment were fair.  His speech was clear and coherent, and 
goal directed.  His thought form was logical.  He had no 
delusions or hallucinations, or suicidal ideation at that 
time.  The diagnoses included major affective disorder and 
major depression.



I.  Major Depression

Based on the above evidence the RO denied the veteran's claim 
for service connection for major depression in its December 
22, 1981 rating decision.  The RO found that the veteran's 
psychiatric trouble in service was acute and transitory in 
nature since it was not shown on discharge.  

In the absence of clear and unmistakable error, unappealed RO 
decisions become final after one year and are not thereafter 
subject to revision on the same factual basis.  38 U.S.C. 
§ 4005 (1981) (now codified at 38 U.S.C. § 7105).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  

The Board is of the opinion that there was CUE in the 
December 22, 1981 rating decision.  The veteran's service 
medical records show that the veteran reported as medical 
history that he had been diagnosed with depression when he 
was seen in May 1980 seeking "drugs" to calm him down.  A 
diagnosis of depression is not reflected in the service 
medical records.  While the service medical records reveal he 
had been prescribed Valium, the service medical records also 
show such was in conjunction with physical and not 
psychiatric symptoms.  The service medical records were 
contained in the claims file at the time of the December 1981 
rating decision, and the RO did not find they demonstrated 
continuing treatment for a chronic psychiatric disability.  
As such, the correct facts were before the RO at the time the 
December 22, 1981 rating decision was made.  Disagreement 
with how the facts were weighed by the RO in its denial 
determination may not serve as the basis of a CUE claim.  

Nevertheless, the Board finds that at the time of the 
December 22, 1981 rating decision the evidence of record 
demonstrated that a psychosis, major depression, which 
required inpatient treatment, had been manifested within one 
year of separation from service, and was of such severity as 
to warrant a compensable rating.  The record clearly shows 
that the veteran was hospitalized at a VA facility in October 
1981 for nine days for treatment of major depression.  The 
regulations at that time provided that a chronic disease such 
as a psychosis which is manifested to a compensable degree 
within a year of discharge from service will be presumed to 
have been due to service.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(1981).  Major depression with melancholia, and major 
depression with psychotic features, were noted to be 
psychotic disorders under 38 C.F.R. § 4.132, Diagnostic Codes 
9207 and 9209 (1981), as in effect at that time.  Major 
depression without melancholia was noted to be a 
psychoneurotic disorder.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1981).  While melancholia was not specifically 
identified in the report of VA hospitalization in October 
1981, it was not distinguished therefrom by any competent 
evidence.  The provisions of 38 C.F.R. § 3.102 (1981), then 
in effect, provided resolution of any doubt must be in the 
veteran's favor.  As such, the law in effect at the time of 
the December 1981 rating decision denial, as applied to the 
facts then before the VA, required a finding that the major 
depression diagnosed on hospitalization in October 1981 was a 
psychotic disorder.  Indeed, the reported clinical 
manifestations at that time included insomnia and decreased 
appetite.  Pursuant to the rating criteria then in effect, 
major depression resulting in mild impairment of social and 
industrial adaptability warranted a 10 percent (compensable) 
evaluation.  38 C.F.R. § 4.132, Diagnostic Codes 9207 and 
9209 (1981).  As noted above, the evidence of record at the 
time of the December 22, 1981 rating decision established 
that the veteran's major depression was of such severity as 
to require hospitalization and nine days of inpatient 
treatment.

Consequently, the veteran met the requirements for 
presumption of service connection for major depression.  
Since the denial of service connection by the December 1981 
rating decision was not supported by the contemporary 
evidence or by the law then in effect, the Board finds that 
there was clear and unmistakable error in the December 22, 
1981 rating decision, to the extent that it denied service 
connection for major depression.


II.  Ulcers, Spastic Colitis and Bruxism

The veteran's representative claims that there was CUE in the 
December 1981 rating decision because the veteran was not 
notified that he had 12 months to report for a make-up VA 
examination after he failed to report for a VA examination 
scheduled in November 1981.  He asserts that 38 C.F.R. 
§ 3.158(b) (1981) provided that the RO had to inform the 
veteran that he had a year to reschedule the VA examination 
that he missed.  The Board notes that 38 C.F.R. § 3.158 (b) 
is unchanged since 1981 and provides that where the veteran 
fails without adequate reason to respond to an order to 
report for a VA examination within one year from the date of 
request and payments have been discontinued, the claim for 
such benefit will be considered abandoned.  This regulation 
contains no requirement that the veteran be informed that he 
had a year to reschedule a missed VA examination.  In effect, 
this is an assertion that the RO failed in a duty to assist 
the veteran.  The Board notes that allegations that VA failed 
to fulfill the duty to assist cannot form a basis for a claim 
of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  Accordingly, the denials of service connection for 
ulcers, spastic colitis, and bruxism in the December 1981 
rating action can not be considered CUE due to the RO's 
failure to inform the veteran that he could have had a 
rescheduled VA examination.

The veteran's service medical records do reveal that the 
veteran experienced bruxism during service.  However, the 
veteran was not indicated to have bruxism when examined for 
discharge from service.  Furthermore the post service medical 
records at that time did not show that the veteran had ever 
experienced bruxism after service.  

While the veteran's service medical records show a diagnosis 
of gastritis, they do not contain a diagnosis of spastic 
colitis or of ulcers.  An upper gastrointestinal series in 
January 1977 indicated that there were no ulcers or other 
abnormalities.  Neither spastic colitis nor ulcers were shown 
upon military discharge examination.  The post service 
medical documents or record at the time of the December 22, 
1981 rating action also did not show the veteran to have ever 
had spastic colitis or ulcers.

After reviewing the veteran's contentions and the record as 
it existed in 1981, the Board finds that the veteran's 
allegations of CUE amounts to no more than a disagreement as 
to how the facts were then weighed.  The pertinent evidence 
before the RO in December 1981 indicated that the veteran did 
not experience bruxism upon discharge from service, and that 
the veteran did not ever experience ulcers or spastic colitis 
during service.  The post service medical records before the 
RO in December 1981 also did not show that the veteran 
experienced ulcers, spastic colitis or bruxism after 
discharge from service.   Hence, there was a reasonable basis 
for the RO to find a chronic disability had not been 
demonstrated in service, nor find that continuity of 
symptomatology had been demonstrated subsequent to service, 
so as deny service connection for ulcers, spastic colitis and 
bruxism.  There was no error in doing so.  A disagreement as 
to how the facts were weighed or evaluated cannot form the 
basis of a claim of CUE.  See Luallen v. Brown, 8 Vet. App. 
92 (1995).  

Based on the above analysis, the Board concludes that the 
December 1981 rating decision's denials of service connection 
for ulcers, spastic colitis and bruxism were supported by the 
evidence then of record and were in accordance with the law 
and regulations at that time.  Accordingly, there was no CUE 
in the December 1981 rating decision in its denial of service 
connection for ulcers, spastic colitis and bruxism.  See 
38 C.F.R. § 3.105(a).




ORDER

The December 22, 1981 rating decision, which denied service 
connection for major depression, contained clear and 
unmistakable error, and the appeal to this extent is allowed.

The rating decision of December 22, 1981 did not contain 
clear and unmistakable error in denying service connection 
for ulcers, and the appeal is denied.

The rating decision of December 22, 1981 did not contain 
clear and unmistakable error in denying service connection 
for spastic colitis, and the appeal is denied.

The rating decision of December 22, 1981 did not contain 
clear and unmistakable error in denying service connection 
for bruxism, and the appeal is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



